Citation Nr: 0945958	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-35 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
right wrist.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for headaches, to 
include as secondary to a cervical spine disability.

6.  Entitlement to service connection for a lumbar spine 
disability.

7.  Entitlement to service connection for an eye disability.  

8.  Entitlement to service connection for temporomandibular 
joint disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to 
October 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Regional 
Office (RO) that denied the Veteran's claims for service 
connection for the disabilities at issue.

The issues of entitlement to service connection for lumbar 
spine disability, cervical spine disability, headaches and 
temporomandibular joint disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's in-service right wrist complaints were 
acute and transitory and resolved without residual 
disability.

2.  There is no competent medical evidence demonstrating that 
the Veteran currently has a right wrist disability.  

3.  The service treatment records are negative for complaints 
or findings involving either hip.

4.  Disabilities of the right and left hip were first shown 
following service, and there is no competent medical evidence 
linking them to service.  

5.  Ametropia is not a disease for which service connection 
can be granted, and no other chronic eye disability affecting 
visual acuity was shown in service, or at any time following 
the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303(b).

2.  A right hip disability was not incurred in or aggravated 
by active service, nor may arthritis of the right hip be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

3.  A left hip disability was not incurred in or aggravated 
by active service, nor may arthritis of the left hip be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

4.  An acquired eye disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a May 2004 letter, issued prior to the rating decision on 
appeal, the VA provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  A February 
2009 letter advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  The case was last 
readjudicated in July 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, service department medical records 
following the Veteran's separation from service, private 
medical records and the reports of VA examinations. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A.  Right wrist 

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence of record.  The 
service treatment records disclose that the Veteran was seen 
in September 2001 and complained of right wrist pain.  He 
related that he had pain when he used the wrist.  The pain 
was described as an aching, which lasted as long as he was 
dorsiflexing the wrist.  An examination revealed mild 
tenderness to palpation at the lunate dorsally.  The 
assessment was extensor tendonitis.  The Veteran reported 
right wrist pain in April 2003 after lifting his daughter.  
He had pain on the ulna side of the wrist.  It was indicated 
he had a wrist brace at home and that he had used Motrin in 
the past with good results.  An examination disclosed point 
tenderness in the ulna tendon and pain with internal 
rotation.  The assessment was tendonitis.  He related a 
history of wrist pain on the separation examination in August 
2003.  

When examined for the Reserves in February 2004, the Veteran 
reported a history of right wrist pain.  It was described as 
mild and intermittent, and was easily controlled with 
conservative measures.  

On VA general medical examination in August 2004, the Veteran 
stated that he noted the gradual onset of pain in his right 
wrist in 2000.  He said he was given a wrist splint and 
started on Motrin.  He asserted his wrist still pops.  
Following an examination, the pertinent diagnosis was 
subluxation of the flexor tendons of the right wrist.  

In a statement dated October 2005, H.T., M.D., related that 
he had examined the Veteran that month for complaints 
including right wrist pain.  He noted the Veteran stated his 
symptoms had persisted since 2000.  The examiner commented 
that after listening to the Veteran's complaints, reviewing 
previous medical records, and performing a physical 
examination, that the Veteran could have suffered an injury 
in service that could have led to chronic pain and arthritis.  
The clinical notes showed crepitation of the right wrist.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence.  The 
Board acknowledges that the Veteran was seen on at least two 
occasions during service for complaints of right wrist pain.  
In addition, the Veteran reported right wrist pain at the 
time of the separation examination in August 2003.  The upper 
extremities were evaluated as normal at that time.  

When examined by the VA in July 2009, the examiner noted she 
reviewed the claims folder.  The Veteran summarized his in-
service treatment for right wrist complaints, and noted that 
while he said his wrist was stiff and hurt with some 
movements, he acknowledged that he had not been treated for 
it since his discharge from service.  It was noted that there 
was no evidence of pain on motion of the right wrist.  The 
diagnosis was normal right wrist. 

The Board acknowledges the statement from Dr. H.T.  The fact 
remains, however, that this opinion merely indicates the 
Veteran might have had an injury that might have led to pain 
and arthritis.  It is noted that the examiner did not 
indicate what specific records had been reviewed, nor was any 
specific diagnosis provided.  In contrast, the VA examiner 
indicated she had reviewed the claims folder.  Significantly, 
the examiner found no right wrist disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), United States Court of 
Appeals for Veterans Claims (Court) noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Accordingly, based 
on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a right wrist disability.

B.  Bilateral hip disabilities

The service treatment records are negative for complaints or 
findings pertaining to the hips.

When examined by the VA in August 2004, the Veteran related 
that in 1999, he had noticed popping in both hips when he 
flexed them maximally.  He maintained his symptoms were not 
medically investigated and he said his hips still popped when 
he flexed them.  The pertinent diagnosis was popping of the 
psoas tendons of both hips.

The Veteran was initially examined by the VA in August 2004.  
There was full, painless range of motion of each hip.  The 
Veteran could sublux both psoas tendons with maximum flexion 
and external rotation movements. 

Private medical records show that an X-ray of the lumbar 
spine in August 2007 revealed osteoarthritis of the left hip 
joint

The Veteran was afforded a VA examination in July 2009.  The 
diagnoses were osteoarthritis of the hips.  The examiner 
commented that there were no records revealing chronic 
bilateral hip or back conditions on active duty or in close 
proximity to his separation from service, other than the 
Veteran's own history.  

The only evidence of the Veteran's claimed bilateral hip 
disabilities in service is his statements.  The Veteran is 
competent to testify that he had such complaints during 
service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  
That does not mean, however, that such assertions are 
credible.  While the Board cannot discount the Veteran's 
contentions solely because service treatment records do not 
reflect treatment for bilateral hip problems, the lack of 
contemporaneous medical records may be a fact that the Board 
can consider and weigh against a Veteran's lay evidence. 
Buchanan v. Nicholson,451 F.3d 1331, 1336-1337 (Fed. Cir. 
2006).

In this regard, it is significant to point out that the VA 
examiner specifically reviewed the claims folder and her 
opinion was predicated on such review as well as the clinical 
evaluation.  She observed that there was nothing in service 
documenting bilateral hip problems, and thus she could not 
relate any current disorder to service.  The Board concludes, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for bilateral hip 
disabilities.

C.  Eye disability 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c). 

Of record is a January 1996 memorandum from a local Board of 
Flight Surgeons.  It was reported that the Veteran 
demonstrated 20/20 vision in both eyes when he entered 
service, and that his vision had gradually deteriorated over 
the years until he was noted to have refractive error beyond 
standards in September 1995.  He was evaluated in January 
1996 and was found to have compound myopic astigmatism.  A 
waiver was recommended.  The Veteran underwent a 
photorefractive keratectomy to correct his refractive error 
in June 2000.

A clinical evaluation of the eyes was normal on the 
separation examination in August 2003.  The pupils, ocular 
motility and an ophthalmoscopic examination were normal at 
that time.  Visual acuity was 20/20 in each eye.  

Service department medical records from January 2004 show 
that the Veteran was seen for conjunctivitis.  

The evidence fails to demonstrate that the Veteran currently 
has any vision problems other than refractive error.  
Accordingly, service connection is not warranted inasmuch as 
the compound myopic astigmatism represents refractive error 
for which compensation is not payable as a matter of law.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for service connection for 
an eye disability.

The Board notes that a VA examination has not been conducted 
with respect to this issue; however, as there is no evidence 
of an eye disease or injury in service, and the current 
disorder is a developmental abnormality, an examination is 
not required.  38 C.F.R. § 3.159(c)(4) (2009).

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right wrist disability, a right hip 
disability, a left hip disability, and an eye disability is 
denied.


REMAND

The Veteran also asserts that service connection is warranted 
for lumbar and cervical spine disabilities as well as 
headaches and for temporomandibular joint disorder.  

With respect to the back, service treatment records note 
chronic low back pain since 2000.  It was noted it was mild, 
intermittent and easily treated.  Similar notations were 
recorded on a report of medical history for the Reserves in 
February 2004.  Service department medical records reflect 
that the Veteran was seen on about four occasions in August 
2004 for complaints involving low back pain.  The provisional 
diagnoses were lumbar segmental dysfunction and low back 
pain.  In his October 2005 letter, Dr. H.T. commented that 
after reviewing the Veteran's medical records, listening to 
his complaints, and performing an examination that the 
Veteran could have had an injury in service that could have 
led to chronic pain and arthritis.  Additional private 
medical records show that an X-ray of the lumbar spine in 
August 2007 revealed decreased disc space at L5-S1.  In 
August 2007, a chiropractor opined that the Veteran's back 
pain and advanced osteoarthritis originated in service.  
While the Veteran underwent a VA examination in July 2009, 
the VA examiner did not address the previous opinions of 
record.

With respect to the cervical spine, headaches, and 
temporomandibular joint disabilities, the service treatment 
records disclose that the Veteran was seen in January 2003 
and reported a history of mild jaw popping for one year.  It 
was indicated he had occasional muscle stiffness causing 
limited jaw opening.  The assessment was mild myofascial 
pain.  The evidence supporting the Veteran's claim consists 
of his statements and some medical evidence of record.  The 
service treatment records also disclose that when he was seen 
in June 2003, it was indicated the service treatment records 
show that the Veteran had chronic neck pain.  It was noted 
that he occasionally saw a physician for "manipulation."  

An abbreviated aeromedical examination for the Reserves in 
August 2004 reflects that the Veteran had occasional neck 
discomfort.  Cervical pain was noted on examination.  In his 
October 2005 letter, Dr. H.T.'s notes reveal an impression of 
cervical pain.  

In a statement received in November 2005, a private dentist 
indicated the Veteran had an audible pop of each 
temporomandibular joint, and limited protrusive movement of 
the mandible.  The Board notes that the Veteran has not been 
afforded a dental examination by the VA following service.  
Although a dental examination was apparently scheduled for 
March 2009, the Veteran was apparently overseas at that time, 
and it was subsequently cancelled.

With respect to the claim for service connection for 
headaches, the Board notes the service treatment records 
reveal the Veteran was seen in March 2003 for headaches.  It 
was indicated that the problem had been ongoing for several 
years and that medications had not helped.  Following an 
examination, the assessment was somatic dysfunction.  In June 
2003, the Veteran's medical problems were summarized.  It was 
stated that the Veteran had experienced chronic neck and back 
pain with associated headaches since 2000.  

On both an aeromedical examination for the service department 
and a VA general medical examination, both of which were in 
August 2004, the Veteran related that he had neck discomfort 
that evolved into headaches.  On the VA examination, he 
stated that he would experience a pop in his neck when in 
1999, as a pilot, he looked to the left and "pulled G's."  
He added that in 2001, he developed occipital headaches that 
were associated with the popping and aching in the neck.

The Veteran again reported a similar history when examined by 
the VA in July 2009.  Following an examination, the examiner 
commented that there was no objective evidence of 
cervicogenic headaches other than the Veteran's own 
subjective history.  On VA general medical examination in 
August 2004 and in July 2009, the diagnosis was pain in the 
cervical spine.  The examiner asserted she did not need to 
provide the opinion the RO had requested.  

The Board acknowledges that some of the Veteran's history is 
inconsistent.  While on some occasions he has dated the 
headaches to 2000 or 2001, he denied having headaches or 
migraines on an aeromedical examination in August 2002.  It 
is significant to point out, however, that the opinion of the 
VA examiner in July 2009 appears to ignore the 
contemporaneous complaints of headaches noted in the service 
treatment records.  Accordingly, the Board is of the opinion 
that another VA neurological examination is appropriate.

In light of the above, the Board finds that VA examinations 
are necessary to obtain an opinion as to the relationship of 
any current lumbar spine, cervical spine, jaw disability, or 
headaches to service.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the Veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for lumbar spine, 
cervical spine, headaches and 
temporomandibular joint since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the Veteran.

2.  The Veteran should then be afforded 
VA orthopedic, neurological and dental 
examinations to determine the nature and 
etiology of lumbar spine, cervical spine, 
headaches and temporomandibular joint 
disorders.  All necessary tests should be 
performed.  The orthopedic and 
neurological examiners are requested to 
furnish opinions concerning whether it is 
at least as likely as not that the 
Veteran has lumbar spine disability, 
cervical spine disability, or headaches, 
and if so, if such are related to 
service.  The dental examiner is 
requested to provide an opinion 
concerning whether the Veteran has 
temporomandibular joint disorder and, if 
so, whether it is related to service.  
The examiners, in providing an opinion, 
should review the previous opinions of 
record and address such opinions, and 
provide a rationale for any opinion set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examinations.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


